           Case 1:21-cr-10077-LTS Document 1 Filed 03/05/21 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

                                                 )   Criminal No.     21cr10077
UNITED STATES OF AMERICA                         )
                                                 )   Violation:
              v.                                 )
                                                 )   Count One:
KLEIN ULYSSE                                     )   Conspiracy to Use, Carry, Brandish and
                                                 )   Discharge Firearms During and In Relation to,
                      Defendant                  )   and Possess Firearms in Furtherance of, a Drug
                                                 )   Trafficking Crime
                                                 )   (18 U.S.C. § 924(o))
                                                 )
                                                 )   Firearm Forfeiture Allegation:
                                                 )   (18 U.S.C. § 924(d) and 28 U.S.C. § 2461(c))

                                         INFORMATION

                                        COUNT ONE
   Conspiracy to Use, Carry, Brandish and Discharge Firearms During and In Relation to, and
                 Possess Firearms in Furtherance of, a Drug Trafficking Crime
                                     (18 U.S.C. § 924(o))

The United States Attorney charges:

       From a date unknown to the Grand Jury, but continuing from August 19, 2018 through

July 1, 2020 in Somerville, Malden, Revere, Cambridge, Salem, Lynn, and Chelsea, in the

District of Massachusetts, the District of Maine, and elsewhere, the defendant,

                                         KLEIN ULYSSE

conspired with persons known and unknown to the United States Attorney, to use and carry,

brandish and discharge firearms during and in relation to, and to possess firearms in furtherance

of, a drug trafficking crime, for which he may be prosecuted in a court of the United States, that

is: conspiracy to distribute and possess with intent to distribute cocaine, cocaine base, fentanyl,

methamphetamine, and marijuana, in violation of 21 U.S.C. § 846.

       All in violation of Title 18, United States Code, Section 924(o).
             Case 1:21-cr-10077-LTS Document 1 Filed 03/05/21 Page 2 of 3




                           FIREARM FORFEITURE ALLEGATION
                         (18 U.S.C. § 924(d)(1) and 28 U.S.C. § 2461(c))

The United States Attorney further alleges:

        1.      Upon conviction of the offense in violation of Title 18, United States Code,

Section 924(o), set forth in Count One, the defendant,

                                         KLEIN ULYSSE

shall forfeit to the United States, pursuant to Title 18, United States Code, Section 924(d)(1),

and Title 28, United States Code, Section 2461(c), any firearm or ammunition involved in or

used in any knowing commission of the offense.

        2.      If any of the property described in Paragraph 1, above, as being forfeitable

pursuant to Title 18, United States Code, Section 924(d)(1), and Title 28, United States Code,

Section 2461(c), as a result of any act or omission of the defendant --

                a. cannot be located upon the exercise of due diligence;

                b. has been transferred or sold to, or deposited with, a third party;

                c. has been placed beyond the jurisdiction of the Court;

                d. has been substantially diminished in value; or

                e. has been commingled with other property which cannot be divided without
                   difficulty;

it is the intention of the United States, pursuant to Title 28, United States Code, Section 2461(c),

incorporating Title 21, United States Code, Section 853(p), to seek forfeiture of any other

property of the defendant up to the value of the property described in Paragraph 1 above.

       All pursuant to Title 18, United States Code, Section 924, and Title 28, United States

Code, Section 2461.
         Case 1:21-cr-10077-LTS Document 1 Filed 03/05/21 Page 3 of 3




                                           ANDREW E. LELLING
                                           UNITED STATES ATTORNEY


                                  By:      _____________________________
                                           PHILIP A. MALLARD
                                           ASSISTANT UNITED STATES ATTORNEY
                                           DISTRICT OF MASSACHUSETTS



District of Massachusetts: MARCH 4, 2021
